DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
This Office Action is in response to Appeal Brief filed on 06/14/2021. An Appeal conference was conducted on 07/29/2021 and it was concluded that the claims are patent-eligible. In particular, the limitations when viewed as an ordered combination, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Claims 1-20 are pending and examined below. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art disclose or render obvious the claims as currently presented. In addition, one of ordinary skill in the art would not have arrived at Applicant’s claimed invention unless one was using Applicant’s claims and specification as a roadmap, thus using impermissible hindsight. The closest prior art found to date are the following: 
Du et al. (US 2014/0379682 A1) discloses the concept of scoring and ranking comments. 
Cantelmo et al. (US 2010/0057569 A1) discloses the concept of preventing user-generated comments from overlapping advertisements. 
Siegel et al. (US Patent No. 8,046,259 B1) discloses the concept of preventing 
Gemmell et al. (US 2011/0320250 A1) discloses the concept of tracking the influence of users on other users, such as the influential effects of comments of users and the persuasiveness of product reviews of various products. 
Maller (US 2011/0033050 A1) discloses the concept of restricting the distribution of stale feedback comments after a period of time. 
Andrea Marban, “The Importance of Responding to Customers Quickly on Social Media”, retrieved from https://adespresso.com/blog/importance-responding-quickly-customers-social-media/, available on February 13, 2014, discloses the importance of responding to customer complaints on social media. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAM REFAI/Primary Examiner, Art Unit 3681